DETAILED ACTION
This action is in response to the application filed 03/03/2020. Claims 1-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 7 objected to because of the following informalities:
Claim 7 lines 2-4 state “wherein the control information stored in the memory is further stored into a nonvolatile storage medium, and a storage completion flag indicating that the information is stored normally is stored”. This should state “wherein the control information stored in the memory is further stored into a nonvolatile storage medium, and a storage completion flag indicating that the control information is stored normally is stored” to keep the nomenclature of control information consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically regarding claim 3, claim 3 states “second storage of storing the control information into a nonvolatile storage medium at a frequency smaller than a frequency of the first storage”. Here, it is unclear if a nonvolatile storage medium is intended to refer to “a nonvolatile medium” in claim 1, or if this is intended to be a separate area of the nonvolatile medium of claim 1, or a completely separate nonvolatile “wherein the control information stored in the memory is further stored into a nonvolatile storage medium”) and is therefore rejected under the same rationale. 
Regarding Claim 4, Claim 4 states “wherein the address conversion information stored in the memory and the address conversion information synchronously stored in the nonvolatile medium have a same target address and different forms”. Here, it is unclear as to what is intended by the conversion information that is stored in the memory and nonvolatile medium being stored in “different forms”. There is no claimed form in claim 4 or in any of the claims upon which claim 4 depends. Therefore, it is unclear as to what the scope is intended by “different forms”.
Regarding Claim 7, claim 7 states “wherein the control information stored in the memory is further stored into a nonvolatile storage medium, and a storage completion flag indicating that the information is stored normally is stored” Here, it is unclear as to what is being referred to by “a storage completion flag indicating that the information is stored normally is stored”. First, the Examiner notes that stored normally appears to be a relative term of degree and it is therefore unclear as to what is meant by “normally”. Additionally, the Examiner notes it is unclear if the “is stored” is referring to the 
Regarding Claim 9, claim 9 states “wherein the control information stored in the memory includes a cache, monitor information, and a part of the address conversion information”. Here, it is unclear what is intended by the control information stored in the memory includes a cache. A cache is usually referred to as a type of memory and therefore it is unclear how just data itself that is stored in a memory includes a cache. For the purposes of examination, the Examiner is interpreting this to refer to the control information includes “cache information”. Claim 10 inherits the deficiency of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US PGPUB No US 2017/0039141 A1)(hereafter referred to as Yeh) in .
Regarding Claim 1, Yeh discloses:
A storage device that receives an I/O request from a host computer and performs an I/O processing in response to the I/O request (Memory storage device 10 that receives access requests from a host system 11 [0038-0039]), the storage device comprising: a processor unit (memory control circuit unit 404 including a memory management circuit/microprocessor [0052-0054][0043][Fig 4]); a nonvolatile medium (Non-volatile memory storage module [0045]); and a memory (buffer memory [0060]), wherein the processor unit stores control information about a control of performing the I/O processing into the memory and the nonvolatile medium (Memory management circuit can record both logical-to-physical and physical-to-logical mapping information in the buffer and both logical-to-physical and physical-to-logical mapping information in the rewriteable non-volatile memory module [0070-0072][0075]), and the control information stored in the nonvolatile medium includes address conversion information for converting a physical address of a memory device in which target data of the I/O request is stored and a logical address that indicates a logical area of data stored in the physical address (In response to a write command the memory management circuit writes a physical-to-logical mapping to the buffer memory and the physical-to-logical information to the non-.
While Yeh discloses storing mapping table information in a buffer memory, Yeh does not explicitly disclose the buffer memory is a memory that has an access performance higher than that of the nonvolatile memory as claimed below:
a memory having access performance higher than that of the nonvolatile medium
However Thomas discloses:
a memory having access performance higher than that of the nonvolatile medium (Thomas discloses storing a primary mapping table in a fast access memory such as DRAM [0030])
The disclosures by Yeh and Thomas are analogous to the claim invention because they are in the same field of endeavor of address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yeh and Thomas before them, to modify the teachings of Yeh to include the teachings of Thomas since Thomas discloses utilizing a tiered mapping table in DRAM allows for the efficiency of the device to be approves by taking advantage of the faster DRAM access times without the expense of needing a DRAM large enough to hold the entire table. Thomas: [0030-0031]

Regarding Claim 2, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the processor unit synchronously stores the address conversion information of the control information into the memory and the nonvolatile medium (Yeh: In response to a write command the memory management circuit writes a physical-to-logical mapping to the buffer memory and the physical-to-logical information to the non-volatile memory [0072] The physical-to-logical mapping information may be synchronously updated [0095]), and the processor unit performs the I/O processing using the address conversion information stored in the memory (Yeh: The physical-to-logical mapping table in the buffer is utilized during write processing (I/O processing) [0072]).  

Regarding Claim 3, Yeh in view of Thomas discloses all of the elements of claim 2 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the processor unit performs first storage of synchronously storing the control information including the address conversion information into the memory and the nonvolatile medium (Yeh: After the physical-to-logical mapping table is fully written, the logical-to-physical mapping table in the buffer is updated. The logical-to-physical mapping table in the non-volatile memory can be synchronously updated at the , and second storage of storing the control information into a nonvolatile storage medium at a frequency smaller than a frequency of the first storage (Yeh: After the physical-to-logical mapping table is fully written, the logical-to-physical mapping table in the buffer is updated. The logical-to-physical mapping table in the non-volatile memory can be synchronously updated at the same time [0075] (i.e. the logical-to-physical mapping in the non-volatile is updated less frequently than the physical-to-logical as it is updated after the physical-to-logical table has been fully written)).  

Regarding Claim 4, Yeh in view of Thomas discloses all of the elements of claim 2 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the address conversion information stored in the memory and the address conversion information synchronously stored in the nonvolatile medium have a same target address and different forms (Yeh: The physical-to-logical information in the buffer and the physical-to-logical information in the non-volatile memory each indicate the same physical address but the buffer information is stored in a table in the buffer where the memory information is stored in the last physical programming unit in a physical erasing unit of the memory (i.e. different “forms”) [0072]). 

Regarding Claim 5, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the address conversion information includes first address conversion information which is managed by a one-stage table and for converting the physical address into the logical address (Yeh: The physical-to-logical information is stored in a physical-to-logical table in the non-volatile memory [0072]), and second address conversion information which is managed by a multi-stage table (Thomas discloses storing a primary group mapping table in the memory and a second level table in the nonvolatile memory (i.e. a multi-stage table) [0030]) and for converting the logical address into the physical address (Yeh: logical-to-physical information stored in a logical-to-physical table in the buffer [0070]), and the first address conversion information is stored in the nonvolatile medium (Yeh: The physical-to-logical information is stored in a physical-to-logical table in the non-volatile memory [0072]) and the second address conversion information is stored in the memory (Yeh: logical-to-physical information stored in a logical-to-physical table in the buffer [0070]). 

Regarding Claim 6, Yeh in view of Thomas discloses all of the elements of claim 5 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the first address conversion information is physical-logical address conversion information for converting the physical address into the logical address (Yeh: The physical-to-logical information is stored in a physical-to-logical table in the non-volatile memory [0072]), the second address conversion information is logical-physical address conversion information for converting the logical address into the physical address (Yeh: logical-to-physical information stored in a logical-to-physical table in the buffer [0070]), and the processor unit uses the logical-physical address conversion information to access data in the memory device (Yeh: Memory management circuit uses the logical-to-physical information to perform read and write accesses [0070]).   

Regarding Claim 9, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the control information stored in the memory includes a cache, monitor information, and a part of the address conversion information (Yeh: The buffer memory stores multiple physical-to-logical mappings to the same logical unit (this is cache and monitor information as its cached mappings showing physical-to-logical mappings to the location over time (i.e. monitoring)). The buffer memory also stores the last physical-to-logical mapping (part of the address conversion information [0089]).    
Regarding Claim 10, Yeh in view of Thomas discloses all of the elements of claim 9 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the control information stored in the nonvolatile medium does not include a cache or monitor information (Yeh: Only the last physical-to-logical mapping (part of the address conversion information) is stored to the nonvolatile memory, not the prior mappings to the same logical unit (the cache/monitor information). “During the N times of writing operations the physical-to-logical information 1022 includes Nth physical-to-logical mapping information of the logical unit 810(0) without including the previous N-1 number of physical-to-logical mapping information of the logical unit 810(0).” [0089]).   

Regarding Claim 11, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the nonvolatile medium is a memory device that stores data relating to the I/O processing (Yeh: Memory storage device 10 that receives access requests from a host system 11 [0038-0039]).    

Regarding Claim 12, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.

wherein the memory is volatile (Thomas discloses storing a primary mapping table in a fast access memory such as DRAM [0030])      

Regarding Claim 13, Yeh discloses:
A control method in a storage device that receives an I/O request from a host computer and performs an I/O processing in response to the I/O request (Memory storage device 10 that receives access requests from a host system 11 [0038-0039]), the storage device including a processor unit (memory control circuit unit 404 including a memory management circuit/microprocessor [0052-0054][0043][Fig 4]), a nonvolatile medium (Non-volatile memory storage module [0045]), and a memory (buffer memory [0060]), the control method comprising: the processor unit storing control information about a control of performing the I/O processing into the memory and the nonvolatile medium (Memory management circuit can record both logical-to-physical and physical-to-logical mapping information in the buffer and both logical-to-physical and physical-to-logical mapping information in the rewriteable non-volatile memory module [0070-0072][0075]), and the control information stored in the nonvolatile medium including address conversion information for converting a physical address of a memory device in which target data of the I/O request is stored and a logical address that indicates a logical area of data stored in the physical address (In response to a write command the memory management circuit writes a physical-to-logical mapping to the buffer memory and the physical-to-logical information to the non-volatile memory [0072] After the physical-to-logical mapping table is fully written, the logical-to-physical mapping table in the buffer is updated. The logical-to-physical mapping table in the non-volatile memory can be synchronously updated at the same time [0075])
While Yeh discloses storing mapping table information in a buffer memory, Yeh does not explicitly disclose the buffer memory is a memory that has an access performance higher than that of the nonvolatile memory as claimed below:
a memory having access performance higher than that of the nonvolatile medium
However Thomas discloses:
a memory having access performance higher than that of the nonvolatile medium (Thomas discloses storing a primary mapping table in a fast access memory such as DRAM [0030])
The disclosures by Yeh and Thomas are analogous to the claim invention because they are in the same field of endeavor of address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yeh and Thomas before them, to modify the teachings of Yeh to include the teachings of Thomas since Thomas discloses utilizing a tiered mapping table in DRAM allows for the efficiency of the device to be approves by taking advantage of the faster DRAM access times without 

Allowable Subject Matter
Claims 7 and 8 would be allowable, under the interpretations stated in the 112(b) rejection above, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 7, claim 7 states “wherein the control information stored in the memory is further stored into a nonvolatile storage medium, and a storage completion flag indicating that the information is stored normally is stored, the second address conversion information is read from the nonvolatile storage medium when the storage completion flag is present, and the second address conversion information is created from the first address conversion information in the nonvolatile medium when the storage completion flag is not present”. The closest prior art of record is Yeh. While Yeh discloses storing control information from a buffer to a nonvolatile memory, Yeh does not discloses storing a completion flag and the second address conversion information is read from the nonvolatile storage medium when the storage completion flag is present, and the second address conversion information is created from the first address conversion information in the nonvolatile medium when the storage completion flag is not present. Claim 8 recites similar limitations and would therefore be allowable under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (US Patent No US 9,927,985 B1) – Discloses rebuilding an L2P table from a P2L mapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183